Day, J. —
i. miactk»:: ivi-uten cvi<lence' I. This is an equitable proceeding. The decree-was fully settled, signed by the court and enrolled on the 22d day of November, 1877. The case is governed by section 2742 of the Code. Chapter 145, Seventeenth General Assembly, does not apply to this - case. Simondson v. Simondson, ante, 110.
II. It does not appear that any motion was made for trial upon written evidence as provided in section 2742 of the Code. There is no statement that the record contains all the evidence upon which the cause was tried. The case can be reviewed here only a's a law action, upon exceptions duly-taken and errors properly assigned.
*4592_. exception. III. No exception was taken by appellant to any ruling or decision of the court until the 5th day of March, 1878, three and one-half months after the decree was settled, signed and entered of record. An exception so taken cannot furnish a basis for reviewing the action of the court. The only provision for taking an exception, at a time subsequent to the ruling of which complaint is made, is contained in section 2789 of the Code. This section applies only to exceptions to the charge of the court,' and the time for filing them is limited to three days after the verdict. The record in this case presents no question which we can properly review.
Affirmed.
Rothrock, J., took no part in the decision of this case.